Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, in the reply filed on 12/06/2021 is acknowledged and made final. Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-10 are currently under examination on the merits. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, “a first liquid crystal layer…, a second liquid crystal layer…” is suggested to be changed to “a first liquid crystal sub-layer… a second liquid crystal sub-layer…”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 6 are rejected as being vague and indefinite when it recites “when a current is applied to the first alignment film and a second alignment film”, because it is not clear what current is being applied to the alignment films. In this office action, it is taken that an electric voltage being applied to liquid crystal layer, which is generally known in the art. Claims 2-5 and 7-10 are also rejected for depending from claim 1 thus inclusion of the indefinite features. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yang et al (CN 105404060, of record, ‘060 hereafter).
Regarding claims 1-10, ‘060 discloses a display device being a flexible panel comprising a first plastic substrate; a first alignment film disposed on a surface of the first substrate; a second plastic substrate opposite to the first substrate; a second alignment film disposed on a surface of the second substrate facing the first substrate, and opposite to the first alignment film; and a liquid crystal layer disposed between the first alignment film and the second alignment film ([0006]-[0009], [0049]-[0053], Fig 1A and 1B); wherein the liquid crystal layer comprises a first liquid crystal sub-layer adjacent to the first substrate, which has an inclination angle being about 90° and correspond to the first alignment film ([0068], Fig 1A, LC 106a); and a second liquid crystal layer adjacent to the second substrate, which has an inclination less than 90°, preferably in range of 80 to 89°, when electric voltage is applied to the liquid crystal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782